Case 1:16-cv-03311-ELH Document 125-8 Filed 11/25/20 Page 1 of 9




                 EXHIBIT 8
       Case 1:16-cv-03311-ELH Document 125-8 Filed 11/25/20 Page 2 of 9



Code of Maryland Regulations

      29.03.01.26. Handgun Qualification License -Generally.
     A. Except as provided in §B of this regulation, a person shall possess a valid
Handgun Qualification License before the person may purchase, rent, or receive a handgun.
      B. A person is not required to possess a Handgun Qualification License if the
person:
      (1) Possesses valid credentials or retirement credentials from a law enforcement
agency of the United States, the State, or any local law enforcement agency in the State;
      (2) Is an active or retired member of the armed forces of the United States or the
National Guard, and possesses a valid military identification card; or
       (3) Purchases, rents, or receives an antique, curio, or relic firearm, as defined in
federal law or in determinations published by the Bureau of Alcohol, Tobacco, Firearms
and Explosives.
       C. A person who has a valid permit issued under Public Safety Article, Title 5,
Subtitle 3, Annotated Code of Maryland may submit a written request to the Secretary for
a Handgun Qualification License without submitting the Handgun Qualification License
application or fee under Regulation .28 of this chapter.


      29.03.01.27. Handgun Qualification License -Eligibility.
       A. Exemptions. A person is not required to possess a Handgun Qualification License
to purchase a handgun if the person satisfies one of the exceptions set forth in Regulation
.26B of this chapter.
        B. Qualifications. In accordance with Public Safety Article, §5-117.1(d), Annotated
Code of Maryland, a person is eligible for issuance of a Handgun Qualification License
only if the person:
      (1) Is 21 years old or older;
      (2) Is a resident of the State; and
       (3) Is not prohibited from possessing a handgun under Regulation .03 of this chapter
or otherwise prohibited from purchasing or possessing a handgun under federal or State
law.


      29.03.01.28. Handgun Qualification License -Application.
       A. A Handgun Qualification License application shall be submitted in the format
prescribed by the Secretary.
      B. The Handgun Qualification License application shall include:
       Case 1:16-cv-03311-ELH Document 125-8 Filed 11/25/20 Page 3 of 9



      (1) The applicant's name, address, driver's license or photographic identification
soundex number, place and date of birth, height, weight, race, sex, eye and hair color,
occupation, and home and work telephone numbers;
       (2) Proof of the applicant's completion of, or exemption from, a Firearms Safety
Training Course within the previous 3 years, in the manner prescribed by the Secretary on
the application;
       (3) A complete set of the applicant's fingerprints, taken and submitted in the manner
prescribed by the Secretary on the application;
       (4) Authorization by the applicant to the Department of Health and Mental Hygiene,
or any other similar agency or department of another state, to disclose to the Department
of State Police information as to whether the applicant:
       (a) Suffers from a mental disorder and has a history of violent behavior;
       (b) Has been voluntarily admitted for more than 30 consecutive days to a mental
health facility or an institution that provides treatment or services for individuals with
mental disorders; or
      (c) Has been involuntarily committed to a mental health facility or an institution that
provides treatment or services for individuals with mental disorders; and
       (5) A declaration by the applicant, under the penalty of perjury, that the applicant is
not prohibited under federal or State law from possessing a handgun; and
        (6) A declaration by the applicant, under the penalty of perjury, that all information
in the application is true and accurate.
       C. The application must be accompanied by a nonrefundable payment of $50.
       D. A Handgun Qualification License expires 10 years from the date of issuance.


       29.03.01.29. Handgun Qualification License -Training Requirement.
       A. Except as provided in §B of this regulation, an applicant shall complete a
Firearms Safety Training Course and submit a Firearms Safety Training Certificate issued
by a Qualified Handgun Instructor. The submission of the Firearms Safety Training
Certificate shall constitute proof that the applicant satisfactorily completed a Firearms
Safety Training Course.
       B. An applicant does not need to complete a Firearms Safety Training Course if the
applicant:
       (1) Has satisfactorily completed a firearms training course approved by the
Secretary as an exemption from the Firearms Safety Training Course;




                                              2
       Case 1:16-cv-03311-ELH Document 125-8 Filed 11/25/20 Page 4 of 9



      (2) Has satisfactorily completed a course of instruction in competency and safety in
the handling of firearms as prescribed by the Department of Natural Resources under
Natural Resources Article, §10-301.1, Annotated Code of Maryland;
      (3) Is a Qualified Handgun Instructor in accordance with Regulation .37 of this
chapter;
      (4) Is an honorably discharged member of the armed forces of the United States or
the National Guard;
      (5) Is a former law enforcement officer of the State or a local law enforcement
agency in the State who has successfully completed initial law enforcement training;
       (6) Is an employee of an armored car company and has a permit issued under Public
Safety Article, Title 5, Subtitle 3, Annotated Code of Maryland; or
       (7) Lawfully owns a regulated firearm.
       C. A Firearms Safety Training Course shall consist of a minimum of 4 hours of
instruction by a Qualified Handgun Instructor and include the following minimum
curricula.
       (1) State Firearm Law. Overview of the State firearm laws, including discussion of
what constitutes a regulated firearm, how to properly purchase or transfer a firearm, where
allowed to carry or transport a firearm, when necessary to possess a carry permit, and who
is prohibited from possessing firearms.
       (2) Home Firearm Safety. Overview of handgun and firearm safety in the home,
including discussion of access to minors, locking and storing of firearms, and use of safety
devices, such as secure lock boxes.
       (3) Handgun Mechanisms and Operation. Overview of the proper operation and safe
handling of a handgun, including cleaning and maintenance, the loading and unloading of
ammunition, and the differences between revolvers and semi-automatic handguns.
       (4) Operation and Handling Demonstration. Orientation that demonstrates the
applicant's safe operation and handling of a firearm, including a practice component in
which the applicant safely fires at least one round of live ammunition.


       29.03.01.30. Handgun Qualification License -False or Omitted Information.
       A. An applicant shall not provide false information on an application for a Handgun
Qualification License, or omit significant information on the application, or cause false
information to be given in connection with the verification investigation.
       B. Any knowing material omission or false statement may be considered grounds
for denial of a license or for criminal prosecution.



                                             3
         Case 1:16-cv-03311-ELH Document 125-8 Filed 11/25/20 Page 5 of 9



         29.03.01.31. Handgun Qualification License -Investigation.
        A. Upon receipt of a properly completed application, the Secretary shall conduct an
investigation of the applicant for the purpose of determining whether the applicant satisfies
the criteria for issuance of a license.
       B. Information discovered during the investigation may be used against an applicant
who has provided false or misleading information or has omitted information on the
application.


         29.03.01.32. Handgun Qualification License -Issuance and Denial.
       A. In accordance with Public Safety Article, §5-117.1(h), Annotated Code of
Maryland, the Secretary shall issue a Handgun Qualification License or provide a written
denial of the application within 30 days after receiving a properly completed application.
       B. A properly completed application satisfies all the requirements prescribed by the
Secretary.
       C. A written denial provided by the Secretary shall contain the reasons the
application was denied and a statement of the applicant's appeal rights.
      D. In accordance with Public Safety Article, §5-117.1(h)(2), Annotated Code of
Maryland, an individual whose fingerprints have been submitted to the Central Repository,
and whose application has been denied, may request that the record of the fingerprints be
expunged by obliteration.


         29.03.01.33. Handgun Qualification License -Replacement.
         A. A person may submit a written request to the Secretary for a replacement license
if the license is lost or stolen.
     B. A request for a replacement Handgun Qualification License must be
accompanied by a nonrefundable fee of $20.
       C. Upon receipt of a properly submitted request, the Secretary shall issue a
replacement license within a reasonable time if the applicant is not otherwise disqualified
from possessing a Handgun Qualification License.


         29.03.01.34. Handgun Qualification License -Renewal.
         A. A Handgun Qualification License may be renewed for successive periods of 10
years.
      B. The Handgun Qualification License renewal application shall be submitted in the
format prescribed by the Secretary.
         C. The Handgun Qualification License renewal application shall include:
                                             4
       Case 1:16-cv-03311-ELH Document 125-8 Filed 11/25/20 Page 6 of 9



      (1) The applicant's name, address, driver's license or photographic identification
soundex number, place and date of birth, height, weight, race, sex, eye and hair color,
occupation, and home and work telephone numbers;
      (2) The identification number from the applicant's prior Handgun Qualification
License;
       (3) A declaration by the applicant, under the penalty of perjury, that the applicant is
not prohibited under federal or State law from possessing a handgun; and
        (4) A declaration by the applicant, under the penalty of perjury, that all information
in the application is true and accurate.
       D. The renewal application must be accompanied by a nonrefundable payment of
$20.
        E. Upon receipt of a properly submitted renewal application, the Secretary shall
issue a renewed Handgun Qualification License within a reasonable time if the applicant
is not otherwise disqualified from possessing a Handgun Qualification License.


       29.03.01.35. Handgun Qualification License -Revocation.
       A. The Secretary may revoke a Handgun Qualification License on a finding that the
licensee no longer satisfies the qualifications set forth in Public Safety Article, §5-117.1(d),
Annotated Code of Maryland.
       B. The Secretary shall provide written notification to a person whose Handgun
Qualification License is revoked.
       C. A written notice of revocation shall contain the reasons the license was revoked
and a statement of the person's appeal rights.
       D. A person whose Handgun Qualification License is revoked shall return the
license to the Licensing Division, Department of State Police within 5 days after receipt of
the notice of revocation.


       29.03.01.36. Handgun Qualification License -Appeal.
       A. A person whose original or renewal Handgun Qualification License application
is denied or whose Handgun Qualification License is revoked may submit a written request
to the Secretary for a hearing within 30 days after the date that the written notice of denial
or revocation was sent by the Secretary.
       B. Upon receipt of a valid request, the Secretary shall grant a hearing within 15 days
and the hearing shall be held in the county of the legal residence of the person requesting
the hearing.



                                               5
       Case 1:16-cv-03311-ELH Document 125-8 Filed 11/25/20 Page 7 of 9



      C. The hearing and any subsequent proceedings of judicial review shall be
conducted in accordance with State Government Article, Title 10, Subtitle 2, Annotated
Code of Maryland.


      29.03.01.37. Qualified Handgun Instructor -Generally.
      A. A person is a Qualified Handgun Instructor if the person has:
      (1) A valid Qualified Handgun Instructor License issued by the Secretary in
accordance with Regulation .38 of this chapter;
    (2) Been recognized by the Maryland Police and Correctional Training
Commissions; or
      (3) A valid instructor certification issued by a nationally recognized firearms
organization.
       B. A Qualified Handgun Instructor shall provide proof of certification or
qualification to the Secretary before providing instruction to an applicant for a Handgun
Qualification License or a handgun permit.
      C. Upon a person's satisfactory completion of an applicable firearms training course,
a Qualified Handgun Instructor shall:
      (1) Provide the person a Firearms Safety Training Certificate that includes:
      (a) The person's name and date of birth;
      (b) The instructor's name;
     (c) Whether the completed course was a Firearms Safety Training Course or a
Handgun Permit Training Course;
      (d) The length in hours of the course;
      (e) The date of course completion;
      (f) The location of the training;
       (g) A declaration certifying that the course met the minimum standards prescribed
by the Secretary; and
      (h) A declaration certifying that the person completed the course; and
       (2) Submit the requisite information to the Licensing Division, Department of State
Police, as prescribed by the Secretary.


      29.03.01.38. Qualified Handgun Instructor License -Application.
       A. If a person has not been recognized by the Maryland Police and Correctional
Training Commissions or does not have a valid certification issued by a nationally

                                               6
       Case 1:16-cv-03311-ELH Document 125-8 Filed 11/25/20 Page 8 of 9



recognized firearms organization, then the person shall obtain a Qualified Handgun
Instructor License before acting as a Qualified Handgun Instructor.
      B. A Qualified Handgun Instructor License application shall be submitted in the
format prescribed by the Secretary.
       C. The Qualified Handgun Instructor License application shall include:
      (1) The applicant's name, address, driver's license or photographic identification
soundex number, place and date of birth, height, weight, race, sex, eye and hair color,
occupation, and home and work telephone numbers;
       (2) Proof of the applicant's formal training in the care, safety, and use of handguns,
including a minimum qualification score of 80 percent on a practical police course; and
       (3) Proof of the applicant's minimum of 1 year of experience in instruction in the
care, safety, and use of handguns.
       D. Upon receipt of a properly completed application, the Secretary shall issue a
Qualified Handgun Instructor License to the applicant within a reasonable time.
       E. A Qualified Handgun Instructor License expires 4 years from the date of
issuance.


       29.03.01.39. Qualified Handgun Instructor License -Renewal.
       A. A Qualified Handgun Instructor License may be renewed for successive periods
of 4 years.
        B. A Qualified Handgun Instructor License renewal application shall be submitted
in the format prescribed by the Secretary.
       C. The Qualified Handgun Instructor License renewal application shall include:
      (1) The applicant's name, address, driver's license or photographic identification
soundex number, place and date of birth, height, weight, race, sex, eye and hair color,
occupation, and home and work telephone numbers; and
      (2) Proof of the applicant's experience in instruction in the care, safety, and use of
handguns within the past 4 years.
       D. Upon receipt of a properly completed renewal application, the Secretary shall
issue a renewed Qualified Handgun Instructor License within a reasonable time.


       29.03.01.40. Qualified Handgun Instructor License -Revocation.
       A. The Secretary may revoke a Qualified Handgun Instructor License for cause.
Sufficient cause may include, but is not limited to, evidence of:
       (1) Unsafe range practices;

                                             7
       Case 1:16-cv-03311-ELH Document 125-8 Filed 11/25/20 Page 9 of 9



      (2) False reporting of Firearm Safety Training Course completion or Handgun
Permit Training Course completion;
       (3) Falsification of permit applicant qualification scores;
       (4) Failure to satisfy the minimum requirements of training courses;
      (5) Conviction for a criminal offense that would preclude the licensee from
purchasing or possessing a firearm; or
       (6) Conviction for a criminal offense involving the distribution, use, or possession
of a controlled substance.
     B. The Secretary shall provide written notification to a person whose Qualified
Handgun Instructor License is revoked.
       C. A written notice of revocation shall contain the reasons the license was revoked
and a statement of the person's appeal rights.
       D. A person whose Qualified Handgun Instructor License is revoked shall return the
license to the Licensing Division, Department of State Police within 10 days after receipt
of the notice of revocation.


       29.03.01.41. Qualified Handgun Instructor License -Appeal.
       A. A person whose original or renewal Qualified Handgun Instructor License
application is denied or whose Qualified Handgun Instructor License is revoked may
submit a written request to the Secretary for an informal review within 10 days after receipt
of the notice of denial or revocation.
       B. Upon receipt of a valid request, the informal review shall be conducted by a
person designated by the Secretary who shall sustain or reverse the initial action and
provide written notification of the decision to the person who requested the informal review
within 30 days after the informal review.




                                              8
